Citation Nr: 1027794	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service connected post-operative residuals of a stab wound and 
mid-rectus surgical incision of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased disability rating for service 
connected residuals of a stab wound and mid-rectus surgical 
incision of the abdomen, currently rated as 10 percent disabling.  
The Veteran was afforded a VA examinations of his abdominal 
scars, as well as a medical examination of his abdomen which 
found a right abdominal hernia, in September 2006.

In December 2006, the Veteran underwent surgery for granuloma 
umbilicus.  In June 2007, he underwent surgery to repair an 
incisional hernia.  The Veteran's disability rating was 
temporarily increased to 100 percent disabling for a two month 
period following each surgery, then was returned to a 10 percent 
evaluation.  The Veteran has asserted in various statements that 
he has experienced pain and irritation since these surgeries, as 
well as gastrointestinal problems which he attributes to his 
hernia repair.  

The Veteran has not been afforded a VA examination since these 
surgeries.  After a review of the entire record, the Board is of 
the opinion that the Veteran's May 2010 testimony describes an 
increased severity of symptoms since the last formal VA 
examination in September 2006.  Generally, VA has a duty to 
provide additional examination when the claimant alleges that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 
7, 1995).  Accordingly, the case must be remanded to afford the 
Veteran another VA examination.  This examination should include 
both a dermatological examination of the Veteran's abdominal 
scars and a medical examination of his abdominal area, including 
his gastrointestinal system.  

Additionally, it appears that the Veteran applied, albeit 
unsuccessfully, for social security disability benefits.  As it 
is possible that these records contain information relevant to 
the Veteran's current claim, on remand, the RO should attempt to 
obtain the Veteran's records from the Social Security 
Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records relating to the 
Veteran's disability benefits claim from 
the SSA.

2.	The RO should schedule the Veteran for a 
VA examination of his service connected 
residuals of a stab wound and mid-rectus 
surgical incision of the abdomen.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, damage to any muscle, 
and any problem associated with the 
service connected disability.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	  When the development requested has been completed, 
and the RO has ensured compliance with the requested 
action, this case should again be reviewed by the RO 
on the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


